Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 19, 2018. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram et al. (Pub. No. : US 20170243112 A1) in the view of DÃNILÃ-DUMITRESCU et al. (Pub. No. : US 20180248902 A1) and Sagi-Dolev et al. (Pub. No. : CA 2903041 A 1). Not that all arts are applicant provided.

As to claim 1 Ekambaram teaches a system comprising: 
a database  ([0026], [0042], [0045]) containing a corpus of incident reports ( [0010], [0017]), a machine learning (ML) model trained to calculate paragraph vectors of the incident reports ([0010], [0020-0021]), and a look-up set table related to the ML model ([0010], [0023], [0026]), wherein the paragraph vectors map one or more text fields of the incident reports into a semantically encoded vector space ([0020-0021]), wherein the look-up set table contains a list of paragraph vectors and respective associations between each paragraph vector in the list and sets of the incident reports ([0021], [0028], [0035-0036]); 
a plurality of ML worker nodes, each storing the look-up set table and configured to execute the ML model ([0023-0025]); and 
program instructions ([0015]) that, when executed, are configured to cause an update thread to perform operations including: 
updating the look-up set table by: (i) adding a first set of incident reports received since a most recent update of the look-up set table ([0010]);
storing, in the database, the look-up set table as updated ([0010]); and
Ekambaram does not explicitly disclose but DÃNILÃ-DUMITRESCU teaches wherein the incident reports referenced by the look-up set table each contain a timestamp that is within a sliding time window of a pre-determined length ([0042], [0197], [0205], [0245] and [0256]);
determining that the look-up set table has expired ([0042], [0197], [0205], [0245] and [0256]);
(ii) removing a second set of incident reports containing timestamps that are no longer within the sliding time window ([0042], [0197], [0205], [0245] and [0256]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ekambaram by adding above limitation as taught by DÃNILÃ-DUMITRESCU to improve efficiency when storing or querying of relationships between events or other data (DÃNILÃ-DUMITRESCU paragraph [0023]).
Ekambaram and DÃNILÃ-DUMITRESCU do not explicitly disclose but Sagi-Dolev teaches transmitting, to the ML worker nodes, respective indications that the look-up set table has been updated, wherein reception of the respective indications causes the ML worker nodes that were notified to retrieve, from the database, the look-up set table as updated ([0043], [0034], [0036]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ekambaram and DÃNILÃ-DUMITRESCU adding above limitation as taught by Sagi-Dolev to increases the accuracy by allowing machines to coordinate, communicate, and learn from each other is desired (Sagi-Dolev, paragraph [0004]). 

As to claim 2 Ekambaram together with DÃNILÃ-DUMITRESCU and Sagi-Dolev teaches a system according to claim 1. Sagi-Dolev teaches wherein each of the plurality of ML worker nodes stores the ML model (abstract; figs. 2 and 4).

As to claim 3 Ekambaram together with DÃNILÃ-DUMITRESCU and Sagi-Dolev teaches a system according to claim 1. DÃNILÃ-DUMITRESCU teaches wherein determining that the look-up set table has expired comprises determining that a periodic timer associated with the look-up set table has fired ([0042], [0197], [0205], [0245] and [0256]).

As to claim 4 Ekambaram together with DÃNILÃ-DUMITRESCU and Sagi-Dolev teaches a system according to claim 3. DÃNILÃ-DUMITRESCU teaches wherein the sliding time window is longer than a period of the periodic timer ([0042], [0197], [0205], [0245] and [0256]).

As to claim 5 Ekambaram together with DÃNILÃ-DUMITRESCU and Sagi-Dolev teaches a system according to claim 1. Sagi-Dolev teaches wherein the program instructions are stored within a particular ML worker node of the plurality of ML worker nodes, wherein the update thread is executed by the particular ML worker node, and wherein transmitting, to the ML worker nodes, respective indications that the look-up set table has been updated comprises: transmitting, to all of the ML worker nodes except for the particular ML worker node, respective indications that the look-up set table has been updated ([0045] and [0074]; figs. 2 and 4).

As to claim 6 Ekambaram together with DÃNILÃ-DUMITRESCU and Sagi-Dolev teaches a system according to claim 1. DÃNILÃ-DUMITRESCU teaches wherein each of the ML worker nodes is a physically distinct computing device (abstract; figs. 2 and 4).

As to claim 7 Ekambaram together with DÃNILÃ-DUMITRESCU and Sagi-Dolev teaches a system according to claim 1.  DÃNILÃ-DUMITRESCU teaches wherein the timestamps record when the incident reports were opened ([0042], [0197], [0205], [0245] and [0256]).

As to claim 8 Ekambaram together with DÃNILÃ-DUMITRESCU and Sagi-Dolev teaches a system according to claim 1. DÃNILÃ-DUMITRESCU teaches wherein the timestamps record when the incident reports were closed ([0042], [0197], [0205], [0245] and [0256]).

As to claim 9 Ekambaram together with DÃNILÃ-DUMITRESCU and Sagi-Dolev teaches a system according to claim 1. Ekambaram teaches wherein the plurality of ML worker nodes are further configured to: receive new incident reports, calculate respective paragraph vectors of the new incident reports and use the look-up set table as updated to determine similarities between the respective paragraph vectors of the new incident reports and the list of paragraph vectors ([0031]). 

	As to claims 10-20, they have similar limitations as of claims 1-9 above. Hence, they are rejected under the same rational as of claims 1-9 above.

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169